         Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 1 of 6




                        IN   TITE'.   UNITED STATES DISTRICT COI]RT
                              F'OR THE DISTRICT OF    COLUMBIA



  IINITED STATES OF AMERICA.,

         Plainrilf,
                                                     Case No.   1   :27   -cr-00222-TFH


  JULIAN ELIE KHATER,

         Deferudant.




          MOTION F'OR PRO H{C YICE ADMISSION OF JOSE"PH TACOPTN^

        Pursuant to Civil Local Rules 83.2(cXl) and 83.2(d), Defendant Julian Elie Khater, by and

through undersigned counsel, moves this Court for an Order, permitting the pro hac vice

appearance ofattorney Joseph Tacopina qn his behalf.

        As set forth in the accompanying Declaration, Mr. Tacopina is a member of the New York

Bar (Bar No .2462737) and Connecticut Bar (Bar No. 28430),and is in good standing. His contact

infonnation is as follows:

                             Joseph Tacopina
                             Tacopina Seigel & Deoreo
                             275 Madison Avenue, Fl35
                             New York, New York 10016
                             Telephone: {2t2) 227 -Bg7 7
                             Facsimile: Qt2) 6t9-1025
                             jtacopina@tacopinalaw.com

       This motion is supported and signed by Alvin H. Thomas, Jr., an active and sponsoring

member of the Bar of this Court.

       A proposed Order is attached.
        Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 2 of 6




       WHEREFORE, Defendant respectfully requests that the Court grant this motion and

admit Chad D. Seigel to practice before this Courtpro hac vice.


Dated: April   8,2021                   Respectfully submitted,



                                         4{61a,ilr,4)
                                        Alvin H.          Jr. @.C. Bar No.484590)
                                        Law Office of Alvin H. Thomas, Jr., PLLC
                                        938 E. Swan Creek Road
                                        Fort Washington, MD 20744
                                        Tel: (301) 203-0893
                                        athomas@ahthomaslaw. coq[
                                        Counselfor Defendant Julian EIie Khater.




                                              2
             Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 3 of 6



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR TITE DISTRICT OF COLUMBIA




      I-INITED STATES OF AMERICA.,

             Plaintiff,
                                                           Case    No. I :21 -cr-00222-TFH
             Y.


      JULIAN ELIE K}IATER"

             Defendont.




                                 DECLARATION OF JOSEPII TACqPINA

                  Pursuant to LCvR 83.2(d) of the Local Rules of the United States District Court for the

 District of Columbia: I, Joseph Tacopina, hereby declare     as   follows:

                  1.       My name is Joseph Tacopina- I am above the age of 18 and am fuliy competent to

 make this declaration,

                  2.      I am apartner at Tacopina Seigel & DeOreo in New York, New York- My office

 address, telephone number and contact information are:

                                  Joseph Tacopina
                                  Tacopina Seigel & Deoreo
                                  275 Madison Avenue, Fl35
                                 New York, New York 10016
                                  Telephone: Ql2) 227 -897 7
                                 Facsimile: (212) 619-t0ZS
                                 i tacopina@laoooinalaw. com


                  3-      I am admitted to practice as member of the New York Bar (Bar
                                                                                       No.2dt62737) and
Connecticut Bar @ar No. 28430), and I amin good stand.ing.

               4'         I am also admitted to practice before the following Federal
                                                                                      courts: United states
District court for the Eastern, southern, Northern and wostem
                                                              Diskicts of New york and united states
District Court of Connecticut.
            Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 4 of 6




               5.      I certify that I have not been disciplined by any bar.

               6.      I have never been admitted pro hac vice in this Court before.

               7.      I   do not engage in the practice oflaw from an oftice looated in the District   of

Columbia, and I am not     a member   of, or applicant to, the District of Columbia Bar.

               I declare under the penalty ofperjury under the laws of the United States of America that

the foregoing is true and accurate.

Executed on April 8,2021




                                                                  Tacopina Seigel & De0reo
                                                                  275 Madison Avenue, Fl 35
                                                                  New York, New York 10016
                                                                  Telephone: (212) 227 -887 7
                                                                 jtacopina@taoopinlaw. com
        Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 5 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on-/'--r-'           , a true and correct copy of the tbregoing     was

electronically filed withthe Clerk of Court by using the CM/ECF system, which    will   send a notice

of electronic filing to all parties or counsel of record registered with the CMiECF system.


                                                        4{dm A
                                                      Alvin H. Thomas, Jr. @.C. BarNo.484590)




                                              j
         Case 1:21-cr-00222-TFH Document 14 Filed 04/13/21 Page 6 of 6




                        IN TI{E UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED

        Plaintiff,

        v                                         Case   No. t :21 -r-0A222-TYH

JULIAN ELIE KHATE&

        Defendant.




                                            ORDER

        trPoN CONSIDERATION of the Motionfor Pro Hac Yice Admission ofJoseph

Tacopina, it is by the Court,   this_day                                2021,hereby

       ORDERED that the Motion for Admission Pro Hac Vice of Joseph Tacopina is

hereby GRAIITED;.and it is further hereby

       ORDERED thar Joseph Tacopina is admitted to appear and participate before this

Court as additional counsel of record forDefendant Julian Elie Khater in this matter.




                                            UNITED STATES DISTRICT JUDGE
